DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bergman et al. (2007/0270774) in view of Long et al. (2009/0062756).
With respect to claim 1, Bergman discloses a sensor system comprising a reusable sensor having a power source, as disclosed in paragraph [0093], the reusable sensor configured to attach to an exterior of an “off the shelf” diaper (i.e. a disposable absorbent article that does not incorporate a sensor as manufactured), as disclosed in paragraph [0095]. A handheld device (i.e. nurse phone) is capable of operating a data 
Bergman discloses all aspects of the claimed invention with the exception of a rechargeable power source, instructions on how and where to attach the sensor, a wireless signal, and a visual and/or auditory signal. 
With respect to a rechargeable power source, Bergman discloses the sensor comprises a power source, a battery, as described in paragraph [0093], but does not disclose that the battery is rechargeable. Bergman discloses in paragraph [0090] that the sensor is reusable and may be disconnected from a soiled article and put on a new garment. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to make the battery of Bergman rechargeable to achieve the predictable result of a sensor having a power source that can be recharged to extend its battery life so that the sensor can be reused on a new garment.
With respect to instructions on how and where to attach the sensor, it is noted that printed matter such as instructions do not provide a new or nonobvious functional relationship with the substrate on which they are printed, and do not patentably distinguish the claimed invention over the prior art.
With respect to a wireless signal, Bergman discloses in paragraph [0079], that the sensor sends alerts to handheld devices such as pagers or phones carried by caregivers, but does not explicitly disclose sending a wireless signal. It would have been obvious to one of ordinary skill in the art at the time of invention for the sensor of Bergman to send a wireless signal to achieve the predictable result of obviating the need for a wired connection between the sensor and the caregiver’s handheld device, so that the caregiver may receive the signal even when they are in a different room than the patient.
With respect to a visual or auditory signal, Bergman discloses the sensor results in a signal to a caregiver but does not explicitly disclose the signal is visual or auditory. Long discloses a sensor system comprising a reusable sensor for attachment to an absorbent article, as shown in figure 5. Long teaches the sensor sending an alarm in the form of a visual or auditory signal, as disclosed in paragraph [0005]. It would have been obvious to one of ordinary skill in the art at the time of invention to make the signal of Bergman visual or auditory, as taught by Long, to achieve the predictable result of a signal that is easily gets the attention of the caregiver to alert them to a patient’s needs.
With respect to claims 2-4, Bergman discloses in paragraph [0077] the second monitored property comprises intake of a liquid (i.e. fluid), a solid (i.e. food), and a drug (i.e. medication). 
With respect to claims 5-7, modified Bergman discloses all aspects of the claimed invention with the exception of the sensor comprising a length of greater than 3.0 inches and a width of greater than 1.5 inches. Long discloses a sensor having a length Y and a width X, as shown in figure 6, and discloses in paragraphs [0069] and 
With respect to claim 8, Bergman discloses in paragraph [0096] the sensor comprises a capacitive sensor.
With respect to claim 9, the sensor of Bergman comprises a first sensing area and a second sensing area longitudinally and laterally outboard from the first for sensing two different portions of the absorbent article, as shown in figure 9.
With respect to claim 10, modified Bergman discloses all aspects of the claimed invention with the exception of the sensor comprising a mechanical fastener comprising hooks for attaching to the exterior surface of the article. Bergman discloses a sensor that is attached to the exterior surface of an article or garment, but remains silent as to the method of attachment. Long teaches using mechanical hook fasteners to attach the sensor to the exterior of an absorbent article, as disclosed in paragraph [0068]. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to provide the sensor of Bergman with mechanical hook fasteners, as taught by Long, to achieve the predictable result of a sensor that can easily be attached, removed, and reattached to the exterior surface of an absorbent article so the sensor can be reused.
With respect to claim 11, modified Bergman discloses all aspects of the claimed invention with the exception of the sensor comprising a curved or angled part. Long 
With respect to claim 12, the sensor of Bergman is configured for assessing a sensor area having a shape that is substantially elongated, as shown in figure 10.
With respect to claim 13, Bergman discloses a sensor system comprising a reusable sensor having a power source, as disclosed in paragraph [0093], the reusable sensor configured to attach to an exterior of an “off the shelf” diaper (i.e. a disposable absorbent article that does not incorporate a sensor as manufactured), as disclosed in paragraph [0095]. A handheld device (i.e. nurse phone) is capable of operating a data communication application, as disclosed in paragraph [0079]. The sensor sends a signal upon detection of a first monitored property comprising urine and/or feces present within the absorbent article, as disclosed in paragraph [0057], resulting in a signal sent to the handheld device, as disclosed in paragraph [0079]. The data communication application is capable of receiving multiple different monitored properties that are different from the first through data entry by a caregiver on the handheld device (i.e. user interface), as disclosed in paragraph [0077]. Relationships or patterns are monitorable by the caregiver based on comparisons among the monitored properties, as shown in figure 3.
Bergman discloses all aspects of the claimed invention with the exception of a rechargeable power source, instructions on how and where to attach the sensor, a wireless signal, and a visual and/or auditory signal.
With respect to a rechargeable power source, Bergman discloses the sensor comprises a power source, a battery, as described in paragraph [0093], but does not disclose that the battery is rechargeable. Bergman discloses in paragraph [0090] that the sensor is reusable and may be disconnected from a soiled article and put on a new garment. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to make the battery of Bergman rechargeable to achieve the predictable result of a sensor having a power source that can be recharged to extend its battery life so that the sensor can be reused on a new garment.
With respect to instructions on how and where to attach the sensor, it is noted that printed matter such as instructions do not provide a new or nonobvious functional relationship with the substrate on which they are printed, and do not patentably distinguish the claimed invention over the prior art.
With respect to a wireless signal, Bergman discloses in paragraph [0079], that the sensor sends alerts to handheld devices such as pagers or phones carried by caregivers, but does not explicitly disclose sending a wireless signal. It would have been obvious to one of ordinary skill in the art at the time of invention for the sensor of Bergman to send a wireless signal to achieve the predictable result of obviating the need for a wired connection between the sensor and the caregiver’s handheld device, so that the caregiver may receive the signal even when they are in a different room than the patient.
With respect to a visual or auditory signal, Bergman discloses the sensor results in a signal to a caregiver but does not explicitly disclose the signal is visual or auditory. Long discloses a sensor system comprising a reusable sensor for attachment to an absorbent article, as shown in figure 5. Long teaches the sensor sending an alarm in the form of a visual or auditory signal, as disclosed in paragraph [0005]. It would have been obvious to one of ordinary skill in the art at the time of invention to make the signal of Bergman visual or auditory, as taught by Long, to achieve the predictable result of a signal that is easily gets the attention of the caregiver to alert them to a patient’s needs.
With respect to claim 14, the patterns comprise a prediction of an incontinent event (i.e. a wetness event … is due to occur), as disclosed by Bergman in paragraph [0079].
With respect to claim 15, Bergman discloses in paragraph [0077] the additional monitored properties comprise intake of a liquid (i.e. fluid) or a solid (i.e. food).
With respect to claim 17, the sensor of Bergman comprises a first sensing area and a second sensing area longitudinally and laterally outboard from the first for sensing two different portions of the absorbent article, as shown in figure 9.
With respect to claim 18, modified Bergman discloses all aspects of the claimed invention with the exception of the sensor comprising a curved or angled part. Long discloses a sensor having a curved or angled part, as shown in figure 10, to reduce the pressure exerted against the wearer by the sensor, as disclosed in paragraph [0090]. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to provide the sensor of Bergman with an angled or curved part, as taught by 
With respect to claim 19, the sensor of Bergman is configured for assessing a sensor area having a shape that is substantially elongated, as shown in figure 10.
With respect to claim 20, Bergman discloses a sensor system comprising a reusable sensor having a power source, as disclosed in paragraph [0093], the reusable sensor configured to attach to an exterior of an “off the shelf” diaper (i.e. a disposable absorbent article that does not incorporate a sensor as manufactured), as disclosed in paragraph [0095]. A handheld device (i.e. nurse phone) is capable of operating a data communication application, as disclosed in paragraph [0079]. The sensor sends a signal upon detection of a first monitored property comprising urine and/or feces present within the absorbent article, as disclosed in paragraph [0057], resulting in a signal sent to the handheld device, as disclosed in paragraph [0079]. The data communication application is capable of receiving multiple different monitored properties that are different from the first through data entry by a caregiver on the handheld device (i.e. user interface), as disclosed in paragraph [0077]. A cause and effect relationship is created from the second monitored property (i.e. a continence care plan is created and implemented), as shown in figure 3.
Bergman discloses all aspects of the claimed invention with the exception of a rechargeable power source, instructions on how and where to attach the sensor, a wireless signal, and a visual and/or auditory signal.
With respect to a rechargeable power source, Bergman discloses the sensor comprises a power source, a battery, as described in paragraph [0093], but does not disclose that the battery is rechargeable. Bergman discloses in paragraph [0090] that the sensor is reusable and may be disconnected from a soiled article and put on a new garment. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to make the battery of Bergman rechargeable to achieve the predictable result of a sensor having a power source that can be recharged to extend its battery life so that the sensor can be reused on a new garment.
With respect to instructions on how and where to attach the sensor, it is noted that printed matter such as instructions do not provide a new or nonobvious functional relationship with the substrate on which they are printed, and do not patentably distinguish the claimed invention over the prior art.
With respect to a wireless signal, Bergman discloses in paragraph [0079], that the sensor sends alerts to handheld devices such as pagers or phones carried by caregivers, but does not explicitly disclose sending a wireless signal. It would have been obvious to one of ordinary skill in the art at the time of invention for the sensor of Bergman to send a wireless signal to achieve the predictable result of obviating the need for a wired connection between the sensor and the caregiver’s handheld device, so that the caregiver may receive the signal even when they are in a different room than the patient.
With respect to a visual or auditory signal, Bergman discloses the sensor results in a signal to a caregiver but does not explicitly disclose the signal is visual or auditory. Long discloses a sensor system comprising a reusable sensor for attachment to an absorbent article, as shown in figure 5. Long teaches the sensor sending an alarm in the form of a visual or auditory signal, as disclosed in paragraph [0005]. It would have been obvious to one of ordinary skill in the art at the time of invention to make the signal of Bergman visual or auditory, as taught by Long, to achieve the predictable result of a signal that is easily gets the attention of the caregiver to alert them to a patient’s needs.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 9,283,123 discloses a sensor system for an absorbent article that is capable of receiving input from a caregiver.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781